Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an apparatus comprising a cleaning head and a suction nozzle, classified in A47L9/02, A47L9/0673.
II. Claims 9-14, drawn to a method of using a cleaning head, classified in B08B5/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as, removing the suction nozzle from the cleaning device not the cleaning head, and not disposing the cleaning head after each use. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses – A47L9/02 vs. B08B1/00). Furthermore, the search for one invention will not necessarily yield relevant art for the other invention; and the prior art applicable to one invention will not be necessarily relevant for the other invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nicholas Eadie on March 16, 2022 a provisional election was made without traverse to prosecute the invention of an apparatus comprising a cleaning head, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:
On page 12, line 25, “as shown in fig.” does not include which figure number applicant is referring to. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 7, “the cleaning device” should read –[[the]]a cleaning device—
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Policicchio (US 2010/0024155).
The embodiment of figure 5 is used in this rejection however, specific reference numbers are only referred to in earlier figures. See the earlier figures for reference numbers. 
Regarding claim 1, Policicchio discloses an apparatus (item 10, figures 1-2) comprising: a cleaning head (item 20, figures 1 and 5) configured to be removably attachable to a source of suction (source of suction is considered to be motor within item 18, paragraph 0025; therefore, item 20 is removable from item 18 as seen in figure 5), the cleaning head having an upper side (item 22, figure 1) and a lower side (item 24, figure 2), the lower side of the cleaning head arranged to contact a surface to be cleaned (paragraph 0042), and a dirt collection chamber (considered to be area designated below in annotated figure 3A which item 30 fits into plus item 51, figures 3A and 5; these components indirectly collect dirt from as item 30 fits into the area designated in figure 3A and item 51 acts as the lid) permanently attached to the cleaning head (area designated in annotated figure 3A below is considered to be permanently attached to item 20); and a suction nozzle (item 16, figures 4 and 5) being removably attachable to a cleaning device (item 16 is considered to be removable from item 10 as item 20 is removed from item 10, figure 4). 

    PNG
    media_image1.png
    159
    457
    media_image1.png
    Greyscale

Annotated Figure 3A. 
Regarding claim 4, Policicchio discloses the apparatus as claimed in claim 1, wherein the cleaning head includes an inlet opening arranged to transfer dirt entrained air into the dirt collection chamber (inlet opening is considered to be at bottom of item 16, paragraph 0062).  
Regarding claim 5, Policicchio discloses the apparatus as claimed in claim 1, wherein the dirt collection chamber is positioned on the upper side of the cleaning head (located on top of item 22, figures 3A and 5). 
Regarding claim 6, Policicchio discloses the apparatus as claimed in claim 1, wherein the dirt collection chamber protrudes from the upper side of the cleaning head (item 51 is considered to be a part of the dirt collection chamber and it extends above item 22, figures 1A and 5).  
Regarding claim 7, Policicchio discloses the apparatus as claimed in claim 1, wherein each of the suction nozzle and the cleaning head are disposable (according to The Free Dictionary, “disposable” is defined as designed for or capable of being thrown away after being used or used up; both item 16 and item 20 are considered to be disposable since both are capable of being thrown away after use or until no longer needed).  
Regarding claim 8, Policicchio discloses the apparatus as claimed in claim 1, wherein the suction nozzle is reusable (according to The Free Dictionary, “reusable” is defined as able to be used more than once; therefore, item 16 is able to be used more than once) and the cleaning head is disposable (item 20 is capable of being used until no longer useful and then throw away as stated in claim 7 rejection; the suction nozzle being reusable and cleaning head being disposable do not need to occur at the same time . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio (US 2010/0024155) in view of Makhija (US 2003/0221274). 
Regarding claims 2-3, Policicchio discloses the apparatus as claimed in claim 1, but does not explicitly disclose wherein the cleaning head is arranged to permanently hold a cleaning sheet on the lower side of the cleaning head (item 42, figure 4).
However, Makhija teaches a cleaning head (item 10, figure 1) with a cleaning sheet (item 16, figure 1) permanently held to the lower side of the cleaning head (item 16 is held to bottom of item 15 via item 17, figures 1 and 5-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning head as disclosed in Policicchio to include the cleaning sheet with permanent attachment to the lower side of the cleaning head, as taught in Makhija, in order to prevent misplacement of the cleaning sheet. This modification does not change the respective function of the cleaning head or cleaning sheet (note that the term “sheet” by itself does not limit to a piece of paper/fabric, a sheet can be used to describe flat pieces of other materials, or an extensive unbroken surface area of something). 

    PNG
    media_image2.png
    305
    433
    media_image2.png
    Greyscale


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio (US 2010/0024155) in view of Dick (US Patent No. 4,610,047). 
The embodiment of figure 5 in Policicchio is used in this rejection however, specific reference numbers are only referred to in earlier figures. See the earlier figures for reference numbers. 
Regarding claim 1, Policicchio discloses an apparatus (item 10, figures 1-2) comprising: a cleaning head (item 20, figures 1 and 5) configured to be removably attachable to a source of suction (source of suction is considered to be motor within item 18, paragraph 0025; therefore, item 20 is removable from item 18 as seen in figure 5), the cleaning head having an upper side (item 22, figure 1) and a lower side (item 24, figure 2), the lower side of the cleaning head arranged to contact a surface to be cleaned (paragraph 0042), and a dirt collection chamber (considered to be area designated below in annotated figure 3A which item 30 fits into plus item 51, figures 3A and 5; these components indirectly collect dirt from as item 30 fits into the area designated in figure 3A and item 51 acts as the lid) permanently attached to the cleaning head (area designated in annotated figure 3A below is considered to be permanently attached to item 20). Policicchio does not disclose the suction nozzle (item 16, figures 4 and 5) being removably attachable to the cleaning head.

Regarding claim 4, the combination of Policicchio and Dick discloses the apparatus as claimed in claim 1, wherein the cleaning head includes an inlet opening arranged to transfer dirt entrained air into the dirt collection chamber (Dick, bottom of item 14 in figures 4 and 5 is considered to be the inlet opening, which corresponds to dirt collection chamber of Policicchio; dirt collection chamber in Policicchio is considered to be area designated above in annotated figure 3A which item 30 fits into plus item 51, figures 3A and 5).  
Regarding claims 5 and 6, the same rejection applies. See the rejections of claims 5 and 6 above for details.  
Regarding claim 7, the combination of Policicchio and Dick discloses the apparatus as claimed in claim 1, wherein each of the suction nozzle and the cleaning head are disposable (according to The Free Dictionary, “disposable” is defined as designed for or capable of being thrown away after being used or used up; therefore, Dick, item 14 is capable of being used until no longer useful, thrown away and then replaced with another cleaning attachment, column 1, lines 14-21; Policicchio, item 20 is capable of being used until no longer useful and then throw away).  
Regarding claim 8, the combination of Policicchio and Dick discloses the apparatus as claimed in claim 1, wherein the suction nozzle is reusable (according to The Free Dictionary, “reusable” is defined as able to be used more than once; therefore, Dick, item 14 is able to be used more than once) and the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baer (US Patent No. 7,337,494) discloses a cleaning head which includes a suction nozzle detachably connected to a secondary head with a cleaning sheet. 
Inoue (JP 2006/198083) discloses a cleaning head with a suction nozzle, cleaning sheet and  freely detachably dirt collection chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/SIDNEY D HOHL/Examiner, Art Unit 3723     
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723